IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UNITED STATES OF AMERICA, )
Vv. Criminal Action No. 3:11CR214-HEH-03
TYRE ANTOINE JOHNSON, 5
Defendant. 5
MEMORANDUM OPINION

 

(Granting § 2255 Motion)

Tyre Antoine Johnson, a federal inmate proceeding with counsel, filed this
successive 28 U.S.C. § 2255 Motion (“§ 2255 Motion,” ECF No. 139), arguing that his
firearm conviction is invalid under Johnson v. United States, 576 U.S. 591 (2015). The
Government has filed its Response and concedes that Johnson is entitled to relief. For the
reasons stated below, the § 2255 Motion will be granted.

I. PROCEDURAL HISTORY

On August 16, 2011, a grand jury charged Johnson with one count of conspiracy
to obstruct, delay, and affect commerce by robbery, in violation of 18 U.S.C. § 1951(a)
(Count One), and one count of using, carrying, and brandishing a firearm during and in
relation to a crime of violence, in violation of 18 U.S.C. § 924(c) (Count Two).
(Indictment 1-7, ECF No. 1.) On November 22, 2011, Johnson pled guilty to Counts
One and Two without a plea agreement. (ECF No. 22.) On March 1, 2012, the Court
entered judgment against Johnson and sentenced him to a total of 235 months of
imprisonment. (J. 2, ECF No. 67.) The Court sentenced Johnson to 151 months on

Count One and 84 months on Count Two, to be served consecutively. (/d.) The Court
also directed that Johnson’s sentence “be served consecutively to the sentence imposed
by the Fredericksburg Circuit Court on September 22, 2011.” (/d.) Johnson appealed.
On June 20, 2013, the United States Court of Appeals for the Fourth Circuit affirmed
Johnson’s convictions and sentence. (ECF No. 78.)

By Memorandum Opinion and Order entered on September 29, 2016, the Court
denied Johnson’s first § 2255 motion. (ECF Nos. 94, 95.) On June 23, 2020, counsel
filed a second, successive, § 2255 motion that the Court denied because Johnson had not
received permission from the Fourth Circuit to file a successive § 2255 motion. (See
ECF Nos. 103, 107, 108.) By Memorandum Opinion and Order entered on January 19,
2021, the Court denied a motion for reconsideration filed by Johnson. (ECF Nos. 128,
129.) On April 1, 2021, the Fourth Circuit granted Johnson permission to file a
successive § 2255 motion. (ECF No. 133.) On May 10, 2021, Johnson filed the present
§ 2255 Motion. Johnson argues that his conviction and sentence in Count Two must be
vacated in light of Johnson v. United States, 576 U.S. 591 (2015). The Government
agrees that Johnson is entitled to relief.

Il. ANALYSIS

In Johnson v. United States, 576 U.S. 591 (2015), the Supreme Court held “that

imposing an increased sentence under the residual clause of the Armed Career Criminal

Act [(“ACCA”)] violates the Constitution’s guarantee of due process.” Jd. at 606.! The

 

1 The ACCA provides that

[i]Jn the case of a person who violates section 922(g) of this title and has

three previous convictions by any court referred to in section 922(g)(1) of

this title for a violent felony or a serious drug offense, or both, committed
2
Johnson Court concluded that the way the Residual Clause of the ACCA, 18 U.S.C.
§ 924(e)(2)(B)(ii), defined “violent felony” was unconstitutionally vague because the
clause encompassed “conduct that presents a serious potential risk of physical injury to
another,” which defied clear definition. Jd. at 596-97 (citation omitted). Subsequently,
in Welch v. United States, 136 S. Ct. 1257 (2016), the Supreme Court held that “Johnson
announced a substantive rule [of law] that has retroactive effect in cases on collateral
review.” /d. at 1268.

In his § 2255 Motion, Johnson asserts that after Johnson, conspiracy to commit
Hobbs Act robbery can no longer qualify as a crime of violence under 18 U.S.C.
§ 924(c)(3), and thus, his conviction for Count Two must be vacated. As explained
below, recent decisions from the Supreme Court and the Fourth Circuit support Johnson’s
challenge to Count Two where his firearm conviction was predicated upon conspiracy to
commit Hobbs Act robbery.

A. Conspiracy to Commit Hobbs Act Robbery Cannot Serve As a Valid
Predicate Crime of Violence for the § 924(c) Charge in Count Two

Title 18 U.S.C. section 924(c)(1)(A) provides for consecutive periods of
imprisonment when a defendant uses or carries a firearm in furtherance of a crime of

violence. The baseline additional period of imprisonment is five years. 18 U.S.C.

§ 924(c)(1)(A)(i). If the defendant brandishes the firearm, the additional period of

 

on occasions different from one another, such person shall be fined under
this title and imprisoned not less than fifteen years ....

18 U.S.C. § 924(e)(1). Under the Residual Clause, the term violent felony had been “defined to
include any felony that ‘involves conduct that presents a serious potential risk of physical injury
to another.’” Johnson, 576 U.S. at 593 (quoting 18 U.S.C. § 924(e)(2)(B)).

3
imprisonment increases to at least seven years. /d. § 924(c)(1)(A)(ii). And, if the
defendant discharges the firearm, the additional period of imprisonment increases to at
least ten years. Id. § 924(c)(1)(A)(iii).

At the time of Johnson’s convictions, the United States could demonstrate that an
underlying offense constitutes a crime of violence if it established that the offense is a
felony and satisfies one of two requirements. Namely, the statute defined a crime of
violence as any felony:

(A) [that] has as an element the use, attempted use, or threatened use of physical

force against the person or property of another [(the “Force Clause”)], or

(B) that by its nature, involves a substantial risk that physical force against the

person or property of another may be used in the course of committing the
offense [(the “Residual Clause”)].
Id. § 924(c)(3). The Supreme Court recently invalidated the Residual Clause. United
States v. Davis, 139 §. Ct. 2319, 2336 (2019) (“[Section] 924(c)(3)(B) is
unconstitutionally vague.”).

A defendant is guilty of Hobbs Act robbery if he or she “obstructs, delays, or
affects commerce or the movement of any article or commodity in commerce, by robbery
... or attempts or conspires so to do....” 18 U.S.C. § 1951(a). That statute defines
“robbery” as:

the unlawful taking or obtaining of personal property from the person or in

the presence of another, against his [or her] will, by means of actual or

threatened force, or violence, or fear of injury, immediate or future, to his [or

her] person or property, or property in his [or her] custody or possession, or

the person or property of a relative or member of his [or her] family or of

anyone in his [or her] company at the time of the taking or obtaining.

Id. § 1951(b)(1). The Fourth Circuit has determined that conspiracy to commit Hobbs
Act robbery fails to satisfy the Force Clause. See United States v. Simms, 914 F.3d 229

4
Act robbery fails to satisfy the Force Clause. See United States v. Simms, 914 F.3d 229
(4th Cir. 2019).

In Simms, the defendant pled guilty to conspiracy to commit Hobbs Act robbery
and to brandishing a firearm during and in relation to a “crime of violence,” but later
challenged his brandishing conviction on the theory that Hobbs Act conspiracy could not
be considered a “crime of violence” under 18 U.S.C. § 924(c)(3). 914 F.3d at 232-33.
Initially, the parties and the Fourth Circuit agreed that,

conspiracy to commit Hobbs Act robbery—does not categorically qualify as

a crime of violence under the [Force Clause], as the United States now

concedes. This is so because to convict a defendant of this offense, the

Government must prove only that the defendant agreed with another to

commit actions that, if realized, would violate the Hobbs Act. Such an

agreement does not invariably require the actual, attempted, or threatened

use of physical force.

Id. at 233-34 (citations to the parties’ material omitted). Thereafter, the Fourth Circuit
concluded that the Residual Clause of § 924(c) is void for vagueness. Jd. at 236; accord
Davis, 139 S. Ct. at 2336.

In the wake of Davis and Simms, the Government concedes that conspiracy to
commit Hobbs Act robbery cannot serve as a valid predicate crime of violence for a
§ 924(c) charge and agrees that the conviction for Count Two and the 84-month sentence
should be vacated. (ECF No. 118-1, at 1.)

B. Count Two Must Be Vacated

In light of Davis’s invalidation of the Residual Clause and the Fourth Circuit’s

determination in Simms that conspiracy to commit Hobbs Act robbery is not a valid

predicate violent felony under the Force Clause, Johnson’s conviction in Count Two and
C. The Matter Will Be Set for a Resentencing

The Government requests that the Court “should order a resentencing at which
defendant and the government can urge an appropriate new sentence” for remaining
Count One. (ECF No. 145 at 4.) Johnson has not objected to a resentencing.
Accordingly, the Court will vacate the Judgment entered on June 20, 2013. The matter
will be set for a resentencing on Count One.

Il. CONCLUSION

The § 2255 Motion (ECF No. 139) will be granted. Johnson’s conviction and 84-
month sentence for Count Two will be vacated. The Judgment will be vacated, and the
matter will be set for a resentencing on Count One.

An appropriate Order shall accompany this Memorandum Opinion.

Nal /s/

HENRY E. HUDSON
Date: 2] SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
